IN THE SUPREME COURT OF TEXAS
                                                 444444444444
                                                    NO . 12-0038
                                                 444444444444


             RANCHO LA VALENCIA, INC. AND CHARLES R. “RANDY” TURNER,
                                   PETITIONERS,
                                                           v.


                       AQUAPLEX, INC. AND JAMES EDWARD JONES, JR.,
                                       RESPONDENTS

              4444444444444444444444444444444444444444444444444444
                                 ON PETITION FOR REVIEW FROM THE
                        COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS
              4444444444444444444444444444444444444444444444444444


                                                  PER CURIAM


         This case is before us a second time. It concerns a business dispute between Rancho La

Valencia, Inc. and Aquaplex, Inc.1 In the earlier appeal, we held that the evidence of fraudulent

intent by Rancho in connection with the execution of a memorandum of settlement agreement

(MSA) was legally sufficient. 297 S.W.3d 768, 775 (Rancho I). We next analyzed the court of

appeals’ treatment of damages for fraudulent inducement of the MSA, and held that “some evidence

supported an award of damages for fraud under the MSA, just not at the level awarded by the trial

court.” Id. at 777. We remanded the case to the court of appeals to “determine whether to remand



         1
            Parties to the dispute also include Charles Turner, a principal in Rancho La Valencia, Inc., and James Jones,
Jr., a principal in Aquaplex, Inc. For convenience herein, Rancho La Valencia, Inc. and Turner are collectively referred
to as Rancho; Aquaplex, Inc. and Jones are collectively referred to as Aquaplex.
for a new trial on damages, or whether to suggest a remittitur,” id. (citations omitted), and to

consider other issues.

        On remand, the court of appeals addressed certain previously unaddressed issues, and

remanded the case to the trial court for a new trial on the issue of damages including punitive

damages. The court declined to suggest a remittitur in light of the state of the record. 357 S.W.3d
137, 144.

        Rancho now complains to us that the court of appeals should have remanded the case to the

trial court for a new trial on both liability and damages, as Rancho requested in a motion for

rehearing to the court of appeals. We agree. Texas Rule of Appellate Procedure 44.1 addresses

reversible error in civil cases. Rule 44.1(b) provides in part: “The court [of appeals] may not order

a separate trial solely on unliquidated damages if liability is contested.” In this case, Rancho

contested liability and the alleged damages are unliquidated. We stated in Rancho I that the court

of appeals, on remand, must decide whether “to remand for a new trial on damages” or instead

suggest a remittitur. We did not expressly state that, if the court of appeals concluded a remand to

the trial court for a new trial was warranted, it must remand for a new trial on both liability and

damages, but Rule 44.1(b) requires this result. Failure to comply with this rule is reversible error.

Estrada v. Dillon, 44 S.W.3d 558, 562 (Tex. 2001); Redman Homes, Inc. v. Ivy, 920 S.W.2d 664,

669 (Tex. 1996) (interpreting prior rule). Further, the Supreme Court, like the courts of appeals,

“may not order a separate trial solely on unliquidated damages if liability is contested.” TEX . R. APP .

P. 61.2. Texas Rule of Appellate Procedure 2 provides that for good cause a rule of appellate

procedure in a particular case may be suspended. But we did not indicate in Rancho I an intent to

                                                   2
suspend the operation of Rule 44.1(b) or Rule 61.2, and we do not see any good cause in this

particular case for suspending the Rules.

       The court of appeals has already decided not to suggest a remittitur in light of the state of the

record; instead it simply remanded the case for a new trial. Accordingly, without hearing oral

argument, see TEX . R. APP . P. 59.1, we grant the petition for review, reverse the court of appeals’

judgment insofar as it ordered a new trial on damages only, and remand the case to the trial court for

a new trial on damages and liability on the claim for fraud under the MSA.



OPINION DELIVERED: October 26, 2012




                                                  3